DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,826,765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to configuring the settings for the communication devices over a secondary communication link between the devices (col. 1 lines 8-10).
Application No. 17/085,151
U.S. Patent No. 10,826,765 B2
1. A base station of a communication system, wherein the communication system includes the base station and one or more portable end units, the base station comprising: electronic storage media configured to electronically store information; and one or more physical processors configured by machine-readable instructions to: facilitate two-way communication between the base station and a portable end unit over a primary communication link. 
1. A base station of a communication system, wherein the communication system includes the base station and one or more portable end units, the base station comprising: electronic storage media configured to electronically store information, wherein the stored information includes configuration settings for communication over one or more communication links between the base station and the one or more portable end units; and one or more physical processors configured by machine-readable instructions to: responsive to a portable end unit being in proximity to the base station, receive, over a secondary communication link, information from the portable end unit of the communication system, wherein the secondary link is a Near-Field Communication (NFC) link, and wherein the received information identifies the portable end unit; register the portable end unit to the base station, wherein registering the portable end unit is based on the information received over the NFC link; determine a set of configuration settings for communication over a primary communication link between the portable end unit and the base station, wherein the primary communication link is different from the secondary communication link, wherein the communication over the primary communication link includes two-way audio communication, wherein determination of the set of configuration settings is based on the received information; and transmit information related to the set of configuration settings from the base station to the portable end unit, causing the portable end unit to facilitate the two-way audio communication between the base station and the portable end unit over the primary communication link.
20. A method for configuring portable end units within a communication system that includes a base station and one or more portable end units, wherein the portable end units include an portable end unit, the method being implemented by one or more physical processors that are configured to execute computer-readable instructions to perform the method, the method comprising: electronically storing information in electronic storage media; and facilitating two-way communication between the base station and the portable end unit over a primary communication link.
14. A method for configuring portable end units within a communication system that includes a base station and one or more portable end units, wherein the portable end units include an portable end unit, the method being implemented by one or more physical processors that are configured to execute computer-readable instructions to perform the method, the method comprising: electronically storing information in electronic storage media, wherein the stored information includes configuration settings for communication over one or more communication links between the base station and the one or more portable end units; responsive to a portable end unit being in proximity to the base station, receiving, over a secondary communication link, information from the portable end unit of the communication system, wherein the secondary link is a Near-Field Communication (NFC) link; registering the portable end unit to the base station, wherein registering the portable end unit is based on the information received over the NFC link; determining a set of configuration settings for communication over a primary communication link between the portable end unit and the base station, wherein the primary communication link is different from the secondary communication link, wherein the communication over the primary communication link includes two-way audio communication, wherein determination of the set of configuration settings is based on the received information; transmitting information from the base station to the portable end unit, wherein the transmitted information is related to the set of configuration settings for the portable end unit; and causing the portable end unit to facilitate communication between the base station and the portable end unit over the primary communication link. 


Claims 2-19 of the current application correspond to claims 1-22 of the issued patent and therefore are rejected under nonstatutory double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dua et al., US Pub. No.: 2006/0258289 A1.
Regarding claim 1, Dua teaches A base station of a communication system (Fig. 5, par. 0115; a media player 100 (i.e., base station also known as a base unit as defined in the original applicant’s specification, see (04) on page 2 of original applicant’s specification).), wherein the communication system includes the base station and one or more portable end units (Fig. 5, par. 0115; a functional diagram of a media player 100 (i.e., base station) interfacing with wireless headphone unit 152 (i.e., one portable end unit).), the base station comprising: electronic storage media configured to electronically store information (par. 0066; CPU 109 executes programs stored in a non-volatile or read only memory 106.); and one or more physical processors configured by machine-readable instructions (Fig. 1, par. 0060; media player 100 includes a microprocessor 109 configured to execute instructions and to carry out various operations.) to: facilitate two-way communication between the base station and a portable end unit over a primary communication link (par. 0057 and 0061; media player 100 may also include components for sending and receiving media (i.e., The term "media player" generally refers to electronic devices that are capable of processing media such as audio.) (e.g. antenna 117, and transceivers 105 and 108, etc.).).

Regarding claim 2, Dua teaches all the limitations in claim 1. Dua also teaches wherein the stored information includes configuration settings for communication over one or more communication links between the base station and the one or more portable end units, wherein the one or more communication links include the primary communication link (par. 0009).

Regarding claim 3, Dua teaches all the limitations in claim 2. Dua also teaches wherein the configuration settings are stored in a look-up table in the electronic storage media (par. 0129).

Regarding claim 4, Dua teaches all the limitations in claim 1. Dua also teaches wherein the one or more communication links include a secondary communication link, wherein the one or more physical processors are further configured to: responsive to the portable end unit being in proximity to the base station, receive, over the secondary communication link, information from the portable end unit of the communication system (par. 0014).

Regarding claim 5, Dua teaches all the limitations in claim 4. Dua also teaches wherein the secondary link is a Near-Field Communication link (par. 0015).

Regarding claim 6, Dua teaches all the limitations in claim 4. Dua also teaches wherein the communication is sent over the secondary communication link (par. 0015).

Regarding claim 7, Dua teaches all the limitations in claim 4. Dua also teaches wherein the one or more physical processors are configured to receive the information from the portable end unit in response to a communication sent from the base station to the portable end unit (par. 0072).

Regarding claim 8, Dua teaches all the limitations in claim 4. Dua also teaches further comprising a first antenna configured for communication over the primary communication link (par. 0061), and a second antenna configured for communication over the secondary communication link (par. 0084).

Regarding claim 9, Dua teaches all the limitations in claim 4. Dua also teaches wherein the received information identifies the portable end unit (par. 0133).

Regarding claim 10, Dua teaches all the limitations in claim 4. Dua also teaches wherein the one or more physical processors are further configured to: register the portable end unit to the base station, wherein registering the portable end unit is based on the information received over the NFC link (par. 0055).

Regarding claim 11, Dua teaches all the limitations in claim 4. Dua also teaches wherein the primary communication link is different from the secondary communication link (par. 0062).

Regarding claim 12, Dua teaches all the limitations in claim 1. Dua also teaches wherein the two-way communication is two-way audio communication (par. 0057).

Regarding claim 13, Dua teaches all the limitations in claim 1. Dua also teaches wherein the one or more physical processors are further configured to: determine a set of configuration settings for communication over the primary communication link between the portable end unit and the base station (par. 0115).

Regarding claim 14, Dua teaches all the limitations in claim 13. Dua also teaches wherein determination of the set of configuration settings is based on the received information (par. 0115).

Regarding claim 15, Dua teaches all the limitations in claim 13. Dua also teaches wherein determination of the set of configuration settings includes using the received information to access a look-up table stored in in the electronic storage media (par. 0129).

Regarding claim 16, Dua teaches all the limitations in claim 13. Dua also teaches wherein the set of configuration settings is determined through selection and/or entry, at the base station (par. 0147).

Regarding claim 17, Dua teaches all the limitations in claim 13. Dua also teaches wherein the one or more physical processors are further configured to: transmit information related to the set of configuration settings from the base station to the portable end unit (par. 0014).

Regarding claim 18, Dua teaches all the limitations in claim 13. Dua also teaches herein the one or more physical processors of the base station are further configured to: obtain information representing one or both of an identity and/or a role of a user of the portable end unit, and wherein the determination of the set of configuration settings is further based on the obtained information (par. 0177).

Regarding claim 19, Dua teaches all the limitations in claim 14. Dua also teaches wherein the determination of the set of configuration settings is further based on one or more sets of configuration settings for other communication devices in the communication system that have been previously configured (par. 0136).

Regarding claim 20, Dua teaches A method for configuring portable end units within a communication system that includes a base station and one or more portable end units (par. 0154; data stored in a device profile can periodically be updated (i.e., configured) over-the-air when the media player 100 (i.e., base station) establishes a communication session with the target device (i.e., portable end unit).), wherein the portable end units include an portable end unit (par. 0074; wireless headphone unit 152 (i.e., portable end unit)), the method being implemented by one or more physical processors that are configured to execute computer-readable instructions to perform the method (Fig. 1, par. 0060; media player 100 includes a microprocessor 109 configured to execute instructions and to carry out various operations.), the method comprising: electronically storing information in electronic storage media (par. 0066; CPU 109 executes programs stored in a non-volatile or read only memory 106.); and facilitating two-way communication between the base station and the portable end unit over a primary communication link (par. 0057 and 0061; media player 100 may also include components for sending and receiving media (i.e., The term "media player" generally refers to electronic devices that are capable of processing media such as audio.) (e.g. antenna 117, and transceivers 105 and 108, etc.).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649